      Case 6:20-cv-00082-JRH-CLR Document 12 Filed 02/11/21 Page 1 of 4



                                                                                                  ::n
                         IN THE UNITED STATES DISTRICT COURT                           U.S.D!SY. :T COURT
                                                                                           I =•
                       FOR THE SOUTHERN DISTRICT OF GEORGIA


                                                 )
                                                                                       Ml FEB 1 1   A
                               )
                                                                               •   I
PAMELA SWAIN                   )                            CV620-82
                                                                                                        A
                               )
                               )
vs.                            )
                               )
                               )
HARVEY WEINSTEIN;THE WEINSTEIN )
COMPANY;ANTHONY ROBBINS;ALAN )
DERSHOWIT2;CLIFF CONLEY;       )
RENEA WASSON;TONY JORDAN;      )
ANGELA SNYDER;EVANS COUNTY     )
SCHOOLS;HILLARY CLINTON;       )
CENTRAL INTELLIGENCE AGENCY    )

                                  AMENDED COMPLAINT




       Throughout the past 6 years, this defendants has weaponized everything against the

plaintiff, Pamela Swain as a means ofpunishment from criminal convict, Harvey Weinstein, who

has used his monetary resources to harass and coerce the defendant into a forced sexual

relationship. After Judge Christopher Ray dismissed the last complaint, the defendant contacted

the plaintiff with assertions to rape the plaintiff who as of August 1   2020, is a federal

employee.


                               UPDATE OF HARASSMENT



       Just recently, the plaintiff has traced two separate events of hacking in the last year, April

2020,to CIA internet malfeasance used by Hillary Clinton forthe defendant Harvey Weinstein.

The new defendant,Hillary Clinton, is actively helping convicted criminal, Weinstein, in

tracking down the women he has harassed and have accused and slandered to keep those women

unemployable. The plaintiff seeks the court to add Clinton to the defendants and ensure she has
       Case 6:20-cv-00082-JRH-CLR Document 12 Filed 02/11/21 Page 2 of 4




 no influence over government resources for personal use AGAIN ST OTHER AMERICANS TO

 CONDUCT CRIMINAL HARASSMENT AND STALKING. The plaintiff seeks damages and

 wishes to add the Central Intelligence Agency.

        The plaintiff received notice that South Georgia bank located in Glennville, GA,the

 plaintiff’s home town,on October 22, 2020, was hacked and personal information taken.

FURTHER DEVELOPMENTS


The plaintiff continues to suffer at the hands ofthe defendant,Tony Robbins. He has shown clear

 mental failure and an obsessive breakdown over the plaintiff. He has contacted the Georgia

Department of Labor to keep them from giving the plaintiff her unemployment money. He

continues to hack into the plaintiff’s personal emails.

Also, Donald Tmmp Jr sent text messages demanding the plaintiff let he and his father handle

the complaint and give Donald Tmmp the credit. Donald Tmmp is the former 45* president of

the United States. Both defendants have stated they have personal influence over Judge

Christopher Ray. The plaintiff has discovered that the defendant,Tony Robbins controls

KiwiFarms and all the communication from hacking, stalking, and national security issues are

directly from his influence and direction.

Federal laws broken:



Interstate Stalking
In 1996 Congress passed an anti-stalking law as part of the Violence Against Women Act
(VAWA).Under this law it is a federal felony to cross state lines to stalk or harass an individual
if the conduct causes fear ofserious bodily injury or death to the stalking victim or to the victim's
immediate family members. It is a federal felony to stalk or harass on military or U.S. territorial
lands, including Indian country(18 U.S.C. § 2261 A).
      Case 6:20-cv-00082-JRH-CLR Document 12 Filed 02/11/21 Page 3 of 4




Georgia law codes in use or violated:

2015 Georgia Code
Title 16 - CRIMES AND OFFENSES
Chapter 11 - OFFENSES AGAINST PUBLIC ORDER AND SAFETY
Article 2 - OFFENSES AGAINSTPUBLIC ORDER
§ 16-11-39.1 - Harassing communications.

2010 Georgia Code
TITLE 16 - CRIMES AND OFFENSES
CHAPTER 5 - CRIMES AGAINST THE PERSON
ARTICLE 7 - STALKING
§ 16-5-91 - Aggravated stalking


O.C.G.A. 16-14-9(2010)
16-14-9. Civil remedies as supplemental and not mutually exclusive


O.C.G.A. 16-6-23 (2010)
16-6-23. Publication ofname or identity offemale raped or assaulted with intent to commit rape


(a) It shall be unlawful for any news media or any other person to print and pubhsh, broadcast,
televise, or disseminate through any other medium of public dissemination or cause to be printed
and published, broadcast, televised, or disseminated in any newspaper, magazine, periodical, or
other publication published in this state or through any radio or television broadcast originating
in the state the name or identity ofany female who may have been raped or upon whom an
assault with intent to commit the offense ofrape may have been made.


The plaintiff removes Renea Wasson, CUff Conley, Angela Snyder,Evans County Schools, and
Tony Jordan since the plaintiff is seeking new employment elsewhere. Uie plaintiff wishes
criminal charges against defendants Tony Robbins and Donald Tmmp Jr.




                                                                    Pamela Swain
                                                              1553 Community Rd
                                                            Glennville, GA,30427
                                                       Pamela swain@vahoo.com
                                                    Case 6:20-cv-00082-JRH-CLR Document 12 Filed 02/11/21 Page 4 of 4

                                           f-i-.

ESS FIRMLY TO SEAL
                                                                                                                                    m




                                                                                                                                                            .9-
                                                                                                                                                            V)




                                                                     PRIORITY                                                                               C




^UNITEDSTATES                                                    Retail
                                                                              MAIL                                      FROM;
                                                                                                                                                            o
                                                                                                                                                            «
                                                                                                                                                            E
                                                                                                                                                            0>
                                                                                                                                                            c


                                                                                                                                                            «




                                                                                                                                                            'C

                                      US POSTAGE PAID
                                                              Origin; 30427                                                                                 T3




                                                                                                                       I^3'2 (j)i^>^u-n/fy
                                                                                                                                                            c

                                                              02/09/21                                                                                       TO



                                        $7.95                 1236190496-07    istrictions apply).*
                                                                               I'lal destinations.
                                                                                                                                                            2




                     priority mail 2-DAY®
                                                                               i

                                                                               ,}
                                                                                                                                II^GA                   7   •c
                                                                                                                                                            o
                                                                                                                                                            *c



                                                                                                                                                            c
                                                                                                                                                             O)

                                                                                                                                                            T3
                                                                                                                                                            c

                                                               0 Lb 2.20 Oz     luired.
                                                                                   I
                                                                                   I                                                                         C

                                                                                                                                                             a)

                                                                      10061IIS see the
                                                                                                                                                            £
                                                   02/12/21                            itions of coverage.
             EXPECTED delivery DAY:
                                                                                                                                                             o
  11
                                                                                                                                        TO:
                                                               C065                    \
                                                                                                                                                            ■o
                                                                                                                                                             >




              SHIP
                                                                                                                                                            •O
              TO:
VT                  600 JAMES BROWN BLVD
                    A ugustaGA 3090^33^^^^^^^^^^                                                                        (d 06                    SAof
                                                                                                                                                             o

lATi                                                                                       I                                                                 0)
                                                                                                                                                            CO
       1


                       USPS TRACKING® NUMBER                                               1                                                                5



                                                                                                                       ^        I             30^ OI        D



\C                                                                                             ■free Package Pickup,
                                                                                               Uhe QR code.


                                                                                                                                                            a'
                      ncnt; K199 RQ27 1040 1716 22                                                                                                          i'
                                                                                                                                                            o>
                                                                                                                                                            C

           lllllllllllllllllllillll                                                                £
PSOOOOl000014                            EP14F May 2020                                                                                                     a.
                                         00:121/2x91/2                        USPS.COM/PICKUP                                                               .«
                                                                                                                                                            |E
